Browne, C. J.,
dissenting. — In the case of Dicks v. State, decided at the January Term of this court, one of the assignments of error was based upon the refusal of the court to permit the defendant to ask the talesmen this hypothetical question: “If, in this case, the defendant claims that the homicide was committed by him in self-defense, then a material fact for you to determine from the evidence adduced at this trial would be who was the aggressor in the fatal difficulty. Then after you have heard all the evidence in this case, and the charge of the court, *449there was a reasonable donbt in your mind as to who was the aggressor in the fatal difficulty, would you then give the defendant the benefit of that 'reasonable doubt and vote to acquit him!”
In passing on the legality of such questions to prospective jurors when examined on their vior dire, we said: “Prospective jurors are examined on their voir dire for the purpose of ascertaining if they are qualified to serve, and it is not proper to propound hypothetical questions purporting to embody testimony that is intended to be submitted covering all or any aspect of the case, for the purpose of ascertaining from the juror how he will vote on such a state of the testimony. Such questions are improper, regardless of whether or not they correctly epitomize the testimony intended to be introduced.
To propound to a juror a question purporting to contain an epitome of the testimony subsequently to be introduced and ask whether he would acquit or convict upon sucli testimony, would have the effect of ascertaining his verdict in advance of his hearing the sworn testimony of the witness.
“The rule governing the scope of the inquiry into the qualifications of a person called for jury duty, is thus laid down in 16 E. C. L. 281; ‘ It is a rule that the examination of persons called to act as jurors is limited to such matters as tend to disclose their qualifications in that regard, under the established provisions and rules of law; and hypothetical questions are not competent, when their evident purpose is to have the jurors indicate in advance what their decision will be under a certain state of evidence, or upon a certain state of facts, and thus possibly commit them to certain ideas or views when the case shall be finally submitted to them for their decision.’ ”
*450In the instant case, the following question was propounded' to and answered in the affirmative by most, if not all the members of the jury, that convicted Pope.
“In the event you are taken and accepted as a juror in this cause, and the Court should instruct you that where several persons combine together to commit .an unlawful act, each is criminally responsible for the act of Ms associates committed in the furtherance or prosecution of the common object, and if several persons combine to do an unlawful act and in the prosecution of the common object, a culpable homicide results, all are alike criminally responsible for the propable consequence that may arise for the perpetration of the unlawful act they set out to accomplish. .The immediate injury from which death ensues is considered as proceeding from all who are present and abetting the injury done, and the actual perpetrator is considered as the agent of his associates. ITis act is their act, as wed as his own, and all are equally criminal. Would you render a verdict of guilty in this case, which would carry with it the death penalty, if you believed from the evidence in the case, to the exclusion and beyond a reasonable doubt that the defendant, John II. Pope, had combined with one Frank Rawlins, the co-defendant in this case, to commit a robbery, and that in the prosecution of that robbery, a culpable homicide occurred, and that Mr. Pope was either actually or constructively present aiding'and abetting in the commission of that homicide ? ’ ’
This question is even more objectionable than the question propounded in -the Dicks case supra, as that embodied only one-proposition; and that a simple one; whereas this-question- is: greatly involved, includes propositions of law alidtof-fact,, and-seeks-to embody the-essential- elements of the crime:which-it was proposed to establish by .the-tes*451timony of numerous-witnesses, and to that extent, sought to commit the jurors to certain ideas or views, and have them indicate what their verdict would be prior to hearing any of the testimony.
I think it was highly objectionable and reversible error to permit this question to be propounded to the talesmen.
It is true in the Dicks case, the question was asked, by the defendant, and in the instant case, by the State Attorney. I mention this, although I fail to see why there should be privileges granted to the1 State Attorney in the conduct of a • criminal trial that are denied to the defendant? . • ■ • - . ■
A trained lawyer would not attempt to answer the hypothetical question propounded in the instant case, without carefully studying and considering it, as it includes' several propositions of-law and of fact, but the jurors were required to and did answer, it off-hand, on hearing it read to them.
Since the propriety of such questions is approved by this court, there is nothing now to prevent the State Attorney from putting in the form of a question, matters usually embodied in an opening address as to whát he expects to prove, and have the talesmén express their willingness to convict in advance of hearing the testimony. It insures his securing a jury hostile to the defendant, because those who should answer “no,” would be challenged for cause.
Apart from the impropriety of such questions, per se, the one propounded to the jurors in this case does not correctly state the law. It is not the law that where “several persons combine together to commit an unlawful act,”' and in the “perpetration of the unlawful act.” a culpable homicide is committed, but “without any design to *452effect death,” that the homicide will carry with it the death penalty. The Statute limits such consequences to the perpetrators of “arson, rape, robbery or burglary.”
The statute further provides that “the unlawful killing of a human being,” “when perpetrated without design to effect death, by a person engaged in the commission of any felony, other than arson, rape, robbery, or burglary, it shall be murder in the third degree. ’
That part of the hypothetical question purporting to set forth the law governing the offense and the essential elements of the crime, did not even use the word “felony,” and the words “unlawful act” which occurs in two places, includes misdemeanors of the smallest degree.
After the law had been improperly stated in the hypothetical question, and towards the end of it, the word “robbery” is used. That was in relation to the facts, and not as to the law governing the facts. As to that, the law was incorrectly stated. Even if hypothetical questions seeking to ascertain if a jury would convict upon evidence subsequently to be introduced, are proper, the law should be correctly stated, but the question here challenged, did not do. It was highly objectionable and improper in the manner in which it was framed and propounded; and the objection to it should have been sustained.
I will not discuss the other grounds of my dissent; one relates.to the character of the testimony. Rawlins', without whose testimony Pope could not have been convicted —had perpetrated a dastardly murder, and his neck was almost in the halter, from which he hoped to extricate himself by his testimony implicating Pope. That his hope was well founded, subsequent events attest.